                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                       Plaintiff,

                v.                                       Case No.

 APPROXIMATELY $27,932.00 IN UNITED
 STATES CURRENCY,

                       Defendant.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Lisa T. Warwick, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                      Nature of the Action

       1.      This is a civil action to forfeit property to the United States of America, under

21 U.S.C. § 881(a)(6), for violations of 21 U.S.C. § 841(a)(1).

                                     The Defendant In Rem

       2.      The defendant property, approximately $27,932.00 in United States currency, was

seized on or about August 24, 2020, from Timarco Bridges at or near 2447 N. 20th Street,

Milwaukee, Wisconsin.

       3.      The defendant property is presently in the custody of the United States Marshal

Service in Milwaukee, Wisconsin.




             Case 2:21-cv-00117 Filed 01/27/21 Page 1 of 7 Document 1
                                      Jurisdiction and Venue

       4.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       5.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b).

       6.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for Forfeiture

       7.      The defendant property, approximately $27,932.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

                                                Facts

       8.      Marijuana is a Schedule I controlled substance under 21 U.S.C. § 812.

       9.      Cocaine is a Schedule II controlled substance under 21 U.S.C. § 812.

       10.     Fentanyl is a Schedule II controlled substance under 21 U.S.C. § 812.

                  August 24, 2020 traffic stop and arrest of Timarco Bridges

       11.     On August 24, 2020, at approximately 10:18 p.m., Milwaukee Police Department

officers were on routine patrol near North 21st Street and West Wright Street in Milwaukee.

       12.     A Mercedes-Benz SUV, driven by Timarco Bridges, failed to make a complete

stop at a stop sign located near North 21st Street and West Wright Street in Milwaukee.



                                                   2

              Case 2:21-cv-00117 Filed 01/27/21 Page 2 of 7 Document 1
       13.     The same Mercedes-Benz then failed to make a complete stop at a stop sign

located near North 21st Street and West Clarke Street in Milwaukee.

       14.     The same Mercedes-Benz then failed to make a complete stop at a stop sign

located near North 20th Street and West Clarke Street in Milwaukee.

       15.     Officers conducted a traffic stop on the Mercedes-Benz near 2447 North 20th

Street in Milwaukee.

       16.     The only two occupants in the Mercedes-Benz were the driver, Timarco Bridges,

and the front passenger, an individual having the initials D.F.

       17.     A strong odor of burnt marijuana was emanating from within the Mercedes-Benz.

       18.     Timarco Bridges told officers that he had been smoking marijuana “earlier.”

       19.     Officers asked Timarco Bridges to exit the Mercedes-Benz, and Bridges

complied.

       20.     A strong odor of burnt marijuana was emanating from Bridges’ person.

       21.     Inside Bridges’ jeans pocket was a total of approximately $1,279.00 in United

States currency.

               A.      Denominations of the approximately $1,279.00 were 42 $20 bills, 29 $10
                       bills, 29 $5 bills, and 4 $1 bills.

               B.      The approximately $1,279.00 was not seized for forfeiture and is not
                       included in the defendant approximately $27,932.00.

       22.     Inside the Mercedes-Benz SUV were the following:

               A.      On top of the center console was a digital scale with suspected cocaine
                       residue.

               B.      Inside the closed center console was a total of approximately $27,932.00
                       in United States currency.

                         i.   The approximately $27,932.00 was in numerous rubber-banded
                              stacks.


                                                 3

             Case 2:21-cv-00117 Filed 01/27/21 Page 3 of 7 Document 1
                        ii.   Denominations of the approximately $27,932.00 were 34 $100
                              bills; 28 $50 bills; 1,009 $20 bills; 195 $10s bills; 200 $5 bills and
                              2 $1 bills.

       23.     On August 24, 2020, Timarco Bridges was on probation/parole through the

Wisconsin Department of Corrections.

       24.     The Wisconsin Department of Corrections placed an order to detain on Timarco

Bridges.

       25.     On August 24, 2020, officers arrested Timarco Bridges.

       26.     Before placing Timarco Bridges into the backseat of the squad car, officers

searched Bridges’ outer clothing and found only the approximately $1,279 mentioned above.

       27.     While en route to the detention facility, Timarco Bridges was constantly moving

and changing positions in the backseat of the squad car.

              A.      Prisoners who have contraband concealed in their undergarments will
                      often attempt to discard the contraband prior to being subjected to a more
                      extensive search at a booking facility.

              B.      Bridges’ behavior and movements in the backseat of the squad car were
                      consistent with attempting to relocate and/or discard contraband.

              C.      On August 24, 2020, at the beginning of the officer’s shift, the officer who
                      transported Timarco Bridges to the detention facility had performed a
                      check of the backseat passenger compartment of the squad car to ensure
                      there were no items and/or contraband left behind from the previous shift.
                      The backseat passenger compartment of the squad car was empty.
                      Nothing was found during the search.

       28.     Upon arrival to the detention facility, Timarco Bridges exited the backseat of the

squad car.

               A.     When Bridges exited the squad car, Bridges had an off-white chalky
                      residue on his pants that was not present when Bridges was initially placed
                      into the backseat of the squad car.

               B.     There was a bag containing approximately 51.07 grams of crack cocaine
                      on the backseat floorboard of the squad car, pushed halfway under the


                                                 4

             Case 2:21-cv-00117 Filed 01/27/21 Page 4 of 7 Document 1
                      metal barrier to the front passenger seat, which was not present when
                      Bridges was initially placed into the backseat of the squad car.

               C.     There were loose crack cocaine rocks scattered on the backseat floorboard
                      all around the bag of crack cocaine, which were not present when Bridges
                      was initially placed into the backseat of the squad car.

               D.     The approximately 51.07 grams of crack cocaine also tested positive for
                      fentanyl.

                             Timarco Bridges’ State Drug Charges

       29.     Timarco Bridges was charged in Milwaukee County Circuit Court, Case

No. 20CF4521, with possession of cocaine with intent to deliver for the August 24, 2020

incident.

                            Administrative Forfeiture Proceedings

       30.     The Drug Enforcement Administration (“DEA”) began administrative forfeiture

proceedings against the approximately $27,932.00 in United States currency on the ground that

the seized currency was used or intended to be used in exchange for controlled substances or was

proceeds of trafficking in controlled substances.

       31.     On or about November 9, 2020, Lakeya Hamilton filed a claim with the DEA in

the administrative forfeiture proceeding to the defendant approximately $27,932.00 in United

States currency.

                                  Warrant for Arrest In Rem

       32.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                        Claims for Relief

       33.     The plaintiff alleges and incorporates by reference the paragraphs above.



                                                    5

             Case 2:21-cv-00117 Filed 01/27/21 Page 5 of 7 Document 1
       34.     By the foregoing and other acts, the defendant property, approximately

$27,932.00 in United States currency, was used or intended to be used in exchange for controlled

substances, represents proceeds of trafficking in controlled substances, or was used or intended

to be used to facilitate a violation of 21 U.S.C. § 841(a)(1).

       35.     The defendant approximately $27,932.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant property, approximately $27,932.00 in United States currency, be issued; that due

notice be given to all interested parties to appear and show cause why the forfeiture should not

be decreed; that judgment declare the defendant property to be condemned and forfeited to the

United States of America for disposition according to law; and that the United States of America

be granted such other and further relief as this Court may deem just and equitable, together with

the costs and disbursements of this action.

       Dated at Milwaukee, Wisconsin, this 27th day of January, 2021.

                                                       Respectfully submitted,

                                                       MATTHEW D. KRUEGER
                                                       United States Attorney

                                               By:     /s/ Lisa T. Warwick
                                                       LISA T. WARWICK
                                                       Assistant United States Attorney
                                                       Wisconsin Bar No. 1017754
                                                       Attorney for Plaintiff
                                                       Office of the United States Attorney
                                                       Federal Building, Room 530
                                                       517 East Wisconsin Avenue
                                                       Milwaukee, WI 53202
                                                       Telephone: (414) 297-1700
                                                       Fax: (414) 297-4394
                                                       lisa.warwick@usdoj.gov



                                                  6

              Case 2:21-cv-00117 Filed 01/27/21 Page 6 of 7 Document 1
                                          Verification

       I, Evelyn Lazo, hereby verify and declare under penalty of perjury that I am a Task Force

Officer with the Drug Enforcement Administration (“DEA”) in Milwaukee, that I have read the

foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof, and that

the factual matters contained in paragraphs 8 through 28 of the Verified Complaint are true to my

own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Task Force Officer with DEA.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 01-27-2021                             s/TFO EVELYN LAZO
                                             Evelyn Lazo
                                             Task Force Officer
                                             Drug Enforcement Administration




                                                7

             Case 2:21-cv-00117 Filed 01/27/21 Page 7 of 7 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                              APPROXIMATELY $27,932.00 IN UNITED STATES CURRENCY

     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant                    Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Lisa T. Warwick, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

01/27/2021                                                                     s/LISA T. WARWICK
F O R O F F IC E U SE O N L Y

    R EC EIPT #                               Case 2:21-cv-00117
                                      AM O U N T               APPLYFiled
                                                                    IN G IFP 01/27/21 PageJU1D GofE 1 Document M1-1
                                                                                                                 AG . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                      Case No.

 APPROXIMATELY $27,932.00 IN UNITED
 STATES CURRENCY,

                        Defendant.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 27th day of

January, 2021, by the United States Attorney for the Eastern District of Wisconsin, which seeks

the forfeiture of the above-named defendant property pursuant to Title 21, United States Code,

Section 881(a)(6), and which prays that process issue to enforce the forfeiture and to give notice

to all interested parties to appear before the court and show cause why the forfeiture should not

be decreed; and due proceedings being had, that the defendant property be condemned and

forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

property, approximately $27,932.00 in United States currency, which was seized on or about

August 24, 2020, from Timarco Bridges at or near 2447 N. 20th Street, Milwaukee, Wisconsin,

and which is presently in the custody of the United States Marshal Service in Milwaukee,




             Case 2:21-cv-00117 Filed 01/27/21 Page 1 of 2 Document 1-2
Wisconsin, in the Eastern District of Wisconsin, and to detain the same until further order of this

Court.


         Dated this      day of                        , 2021, at Milwaukee, Wisconsin.

                                        GINA COLLETTI
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

         This warrant was received and executed with the arrest of the above-named defendant.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


             Case 2:21-cv-00117 Filed 01/27/21 Page 2 of 2 Document 1-2
